       Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 1 of 28




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESUS RAMOS,                            :
         Petitioner,                    :           Civil Action
                                        :
      v.                                :           No. 18-4920
                                        :
MELISSA HAINSWORTH, et al.,             :
         Respondents.                   :



                  RESPONSE TO AMENDED PETITION
                    FOR WRIT OF HABEAS CORPUS




                                   Michael Scalera
                                   Assistant District Attorney
                                   PHILADELPHIA DISTRICT ATTORNEY’S
                                   OFFICE
                                   Three South Penn Square
                                   Philadelphia, PA 19107
                                   michael.scalera@phila.gov
                                   (215) 686-5774
Date: October 9, 2020              Attorney for Respondents
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 2 of 28




       After a non-jury trial, petitioner Jesus Ramos was found guilty of third-degree

murder, conspiracy, and carrying a firearm without a license by the Honorable Shelley

Robins New of the Philadelphia Country Court of Common Pleas. Judge New

sentenced Ramos to an aggregate term of seven-and-one-half to fifteen years in

prison. The Pennsylvania Superior Court affirmed his judgment of sentence, and

Ramos filed a petition under Pennsylvania’s Post Conviction Relief Act (“PCRA”), 45

Pa. C.S. § 9541 et seq., alleging that trial counsel was ineffective for advising him not to

testify at a hearing on his motion to suppress his statement to police. Judge New

denied his PCRA petition. The Superior Court affirmed, and the Pennsylvania

Supreme Court denied allowance of appeal.

       Acting pro se, Ramos filed a petition for a writ of habeas corpus in federal court.

(See generally Habeas Pet., ECF No. 1.) That petition presented a claim of “newly-

discovered evidence” that Detective Philip Nordo had subjected Ramos to unduly

coercive interrogation techniques to extract a confession. (Id. at 7-16 (ECF

Numbering).) Detective Nordo had been suspended by the Philadelphia Police

Department (“PPD”) with intent to dismiss for various improprieties. Subsequently,

in February 2019, Detective Nordo was arrested amid allegations that he had sexually

assaulted criminal suspects.

       Consistent with its disclosure polices for cases in which Nordo was involved,

the Philadelphia District Attorney’s Office (“DAO”) forwarded a disclosure packet to

Ramos that provided detailed information about the allegations against Nordo. The
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 3 of 28




DAO also submitted Ramos’s case to its Conviction Integrity Unit (“CIU”) to

determine if Nordo’s involvement required that Ramos’s conviction be vacated. Soon

after, Ramos submitted letters to the Court alleging for the first time in any forum

that he, too, had been sexually assaulted by Nordo during his interrogation. (See ECF

Nos. 11, 14, 15.) After a thorough review, the CIU determined that it had confidence

in the integrity of Ramos’s conviction and declined to pursue the matter further.

       When the DAO informed Ramos of the CIU’s decision, he retained private

counsel, who filed an amended petition for a writ of habeas corpus. (See Am. Habeas

Pet., ECF No. 24.) The amended petition maintains that trial counsel was ineffective

for advising Ramos not to testify in support of his motion to suppress his confession

and incorporates Ramos’s new allegations of sexual misconduct by Nordo. (Id. at 10-

12.)

       That claim is untimely, but in any event, the state courts correctly (and certainly

not unreasonably) rejected Ramos’s ineffectiveness claim. As explained below,

Nordo’s involvement in Ramos’s case was limited to his confession. Typically, when

a defendant’s confession is taken by Nordo, the DAO views the case with extra

caution. Here, however, substantial additional evidence corroborates what Ramos

said in his police statement, and the state courts reasonably concluded that Ramos

would have been convicted even without his confession to police. The petition for a

writ of habeas corpus should therefore be denied without a hearing, and no certificate

of appealability should issue.
                                            2
           Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 4 of 28




                                 BACKGROUND

      The Superior Court summarized the facts underlying Ramos’s convictions as

follows:

      Carlos Ruiz (“Ruiz”), a drug dealer, had been fighting over drug-dealing
      “turf” with Marcos Martinez (“the victim”). Ruiz was badly beaten by
      the victim and vowed to take revenge. On January 3, 2007, [petitioner
      Jesus Ramos] drove Ruiz in a burgundy Toyota Camry to the 2800 block
      of North Swanson Street where the victim lived. Ruiz spotted the victim
      and directed [Ramos] to slow the car down so the victim would think it
      was someone coming to purchase drugs and draw him to the car. [Ramos]
      complied and when the vehicle stopped, Ruiz exited the vehicle and
      attempted to shoot the victim. However, no bullets discharged from the
      gun as it was locked. The victim fled inside a neighbor’s house, and Ruiz
      shot two bullets through the door. One of these bullets fatally injured the
      victim. Ruiz ran back to the Camry, and [Ramos] drove him away from
      the scene. Neighbors called 911 and reported the shooting, describing the
      getaway car.

      [Ramos]’s ex-girlfriend, Alison Ramirez (“Ramirez”), testified to events
      that occurred shortly before the shooting. Ramirez explained that on the
      day in question, [Ramos] arrived at her sister’s home located just three
      blocks from North Swanson Street. Ramirez had previously obtained a
      protection from abuse (“PFA”) order, so she telephoned 911 upon seeing
      [Ramos]. Ruiz, whom Ramirez recognized, then arrived in a burgundy
      Camry, and [Ramos] got in the passenger seat. The vehicle left but
      returned shortly thereafter, and [Ramos] got out of the car. Police
      Officers John Boyle and Jason Forsythe responded to the 911 call. Upon
      arrival, Ramirez pointed to the burgundy Camry at the corner and
      identified [Ramos] as the subject of the PFA order. [Ramos] observed the
      police and went back to the Camry; however, Ruiz moved to the passenger
      seat, and [Ramos] got in the driver’s seat and drove off.

      While the police were interviewing Ramirez, they received a flash report
      that a shooting had occurred a few blocks away in the 2800 block of
      Swanson Street. Upon arrival, the victim was lying outside the front door
      of his neighbor’s home with a bullet through his brain. Investigators
      found two fired cartridge casings and two fired bullets nearby. Officers
      Boyle and Forsythe heard over the police radio that the perpetrators had
                                          3
 Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 5 of 28




fled in a burgundy Toyota Camry—the same car that they had just seen
[Ramos] and Ruiz in minutes earlier a few blocks away. The officers
returned to Ramirez’[s] home and learned that [Ramos] lived in the 2900
block of Waterloo Street; upon arrival, the officers saw a burgundy Camry
parked across from [Ramos]’s home. A computer check showed that the
vehicle was registered to a woman who lived on Horrocks Street.

In the meantime, [Ramos] telephoned Ramirez and told her that he had
just shot someone. [Ramos] explained that the gun locked as he was trying
to shoot, but he managed to get off two shots through the door of a house.
Unbeknownst to [Ramos], Ramirez’[s] sister, Marangeli Rivera (“Rivera”),
was listening on the other end of the phone. [Ramos] pleaded with
Ramirez to meet with him; she agreed but then hung up the telephone and
called 911 to report what she had just heard.

The police instructed Ramirez to go to the police station. Ramirez
complied, with her sister accompanying her. While Ramirez was giving a
statement to the detectives, Rivera had to leave to pick up her children at
school. When she and the children arrived home, she saw [Ramos]
standing on the corner. Rivera called 911 and the police arrived to arrest
[Ramos] for the assault/robbery he had committed on Ramirez the day
before and for his continuing violation of the PFA order.

Detective Phillip Nardo testified that he took a statement from [Ramos]
upon his arrest after [Ramos] waived his Miranda rights. [Ramos] detailed
the nature and extent of his involvement in the shooting. [Ramos]
explained that Ruiz had a previous altercation with the “boys on Swanson
Street” over drug dealing and knew that Ruiz wanted to “get back at
them.” For weeks after the fight, Ruiz asked [Ramos] to give him a gun
so he could “fuck these guys up.” Three days before the shooting, Ruiz
told [Ramos] that he had secured a gun and had gone over to Swanson
Street “to shoot” the victim but did not do so.

On the day of the murder, [Ramos] agreed to go with Ruiz to Swanson
Street to “get these mother fuckers.” While in the car, Ruiz showed
[Ramos] the gun that he was carrying and [Ramos] stated, “you are going
to kill this mother fucker with that.” [Ramos] then admitted that he drove
Ruiz to Swanson Street and explained that he “drove real slowly. I wanted
to make it look like a buy.” [Ramos] stated that Ruiz had the gun right in
his lap. When Ruiz spotted the victim, [Ramos] followed his instruction
to reverse the car slowly and stop. Ruiz then got out of the car and
                                    4
 Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 6 of 28




attempted to shoot the victim, but the gun did not fire. Ruiz then fired
two bullets through the front door, jumped back into the Camry, and
yelled to [Ramos], “get off the fucking block.” [Ramos] obeyed and drove
off “real fast.”

The police also obtained a statement from Amil Gonzalez, the victim’s
neighbor who lived at 2837 North Swanson Street. In his January 5, 2008
statement to the police, Gonzalez averred that he was outside of his home
when he saw the victim walking towards him from the other end of the
street. Gonzalez saw a burgundy car coming up the street at a high rate
of speed. The car stopped in front of his house and the passenger got
out. The victim then ran into Gonzalez’[s] house and closed the door.
The passenger stood by the car and attempted to fire, but the gun misfired.
The man then fired two shots at the door, returned to the car, and left the
scene. Gonzalez found the victim lying behind the door of his home.
The police subsequently showed Gonzalez a photo array; he identified
Ruiz as the person who got out of the burgundy car and shot at his house.
When asked if he was certain of his identification, Gonzalez answered
affirmatively. Gonzalez also recounted that Ruiz had sustained an earlier
beating at the hands of the victim.

The medical examiner testified that the victim died of a gunshot wound
to the brain. Police Officer Ernest Bottomer of the Firearms
Identification Unit testified that the cartridges and bullets came from the
same gun. He also stated that the cartridges found on the scene were
consistent with accounts of the shooting. Counsel stipulated that [Ramos]
did not have a license to carry concealed weapons.

Prior to trial, [Ramos] moved to suppress the statement he gave to the
police. A hearing was held and the motion was denied. Following a joint
bench trial with co-defendant Ruiz, both men were convicted of third
degree murder, conspiracy, and [carrying a firearm without a license]. On
October 29, 2009, [Ramos] was sentenced to concurrent terms of 7½ to
15 years’ imprisonment for third[-]degree murder and conspiracy; no
further penalty was imposed for [carrying a firearm without a license]. . . .
[The Superior] Court affirmed his judgment of sentence [on direct appeal,
and the Pennsylvania] Supreme Court denied [Ramos]’s subsequent
petition for allowance of appeal on July 16, 2012.

[Ramos] filed a timely PCRA petition on July 30, 2012. Counsel was
appointed, and filed an amended petition on [Ramos]’s behalf alleging that
                                     5
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 7 of 28




       [Ramos]’s trial counsel was ineffective for not calling [Ramos] as a witness
       at the pretrial suppression hearing. On September 23, 2016, the PCRA
       court issued a Pa. R. Crim. P. 907 notice of its intent to dismiss [Ramos]’s
       petition. After receiving no response from [Ramos], the court issued an
       order dismissing his petition on January 6, 2017.

Commonwealth v. Ramos, No. 289 EDA 2017, 2018 WL 1790395, at *1-3 (Pa. Super.

Apr. 16, 2018) (quoting Commonwealth v. Ramos, No. 155 EDA 2011, slip op. at 1-6 (Pa.

Super. Feb. 15, 2012)) (footnotes and citations omitted; most alterations in original).

       Ramos appealed the dismissal of his PCRA petition. The Superior Court

affirmed, id. at *5-6, and the Pennsylvania Supreme Court denied Ramos’s petition for

allowance of appeal. CP Docket 14. He then filed a petition for a writ of habeas

corpus in federal court, and the DAO made the appropriate disclosures regarding

Nordo and forwarded Ramos’s case to the CIU, as detailed supra. Following the CIU’s

rejection of his case, Ramos retained private counsel, who filed the amended petition

for a writ of habeas corpus that is at issue here.

       As demonstrated below, the amended petition’s claim of ineffective assistance

of counsel is untimely. But even if it were not, this claim was reasonably rejected by

the Superior Court in a decision that is entitled to deference here. Accordingly, the

amended petition for a writ of habeas corpus should be denied with prejudice and

without a hearing, and no certificate of appealability should issue.




                                             6
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 8 of 28




                      APPLICABLE LEGAL STANDARDS

I.    DEFERENTIAL REVIEW UNDER 28 U.S.C. § 2254(d).

      When a federal claim has been adjudicated on the merits in the state-court

proceedings, the “restrictive” and “deferential” standard of review set forth in 28

U.S.C. § 2254(d) applies to the claim on habeas review. Johnson v. Williams, 568 U.S.

289, 293, 297 (2013). Section 2254(d) provides:

      An application for a writ of habeas corpus on behalf of a person in custody
      pursuant to the judgment of a State court shall not be granted with respect
      to any claim that was adjudicated on the merits in State court proceedings
      unless the adjudication of the claim—
          (1) resulted in a decision that was contrary to, or involved an
          unreasonable application of, clearly established Federal law, as
          determined by the Supreme Court of the United States; or
          (2) resulted in a decision that was based on an unreasonable
          determination of the facts in light of the evidence presented in the State
          court proceeding.
28 U.S.C.A. § 2254(d). “[T]he requirements of § 2254(d) are difficult to meet.”

Williams, 568 U.S. at 292. This section “sharply limits the circumstances in which a

federal court may issue a writ of habeas corpus to a state prisoner.” Id. at 298.

      “Section 2254(d)(1)’s ‘clearly established’ phrase refers to the holdings, as

opposed to the dicta, of [the United States Supreme Court’s] decisions as of the time

of the relevant state-court decision.” Lockyer v. Andrade, 538 U.S. 63, 71 (2003)

(quotation marks and citation omitted). “In other words, ‘clearly established Federal




                                            7
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 9 of 28




law’ under § 2254(d)(1) is the governing legal principle or principles set forth by the

Supreme Court at the time the state court renders its decision.” Id. at 71-72.

       “A federal habeas court may issue the writ under the ‘contrary to’ clause if the

state court applies a rule different from the governing law set forth in [the United

States Supreme Court’s] cases, or if it decides a case differently than [the Court] ha[s]

done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002). “[A] run-of-the-mill state-court decision applying the correct legal rule . . . to

the facts of a prisoner’s case would not fit comfortably within § 2254(d)(1)’s ‘contrary

to’ clause.” Williams v. Taylor, 529 U.S. 362, 406 (2000).

       “The court may grant relief under the ‘unreasonable application’ clause if the

state court correctly identifies the governing legal principle from [the United States

Supreme Court’s] decisions but unreasonably applies it to the facts of the particular

case.” Bell, 535 U.S. at 694. “The ‘unreasonable application’ clause requires the state

court decision to be more than incorrect or erroneous. . . . The state court’s

application of clearly established law must be objectively unreasonable.” Lockyer, 538

U.S. at 75. There must be “no possibility fairminded jurists could disagree that the

state court’s decision conflicts with th[e] [Supreme] Court’s precedents.” Nevada v.

Jackson, 569 U.S. 505, 509 (2013) (per curiam). “[E]ven a strong case for relief does

not mean the state court’s contrary conclusion was unreasonable.” Harrington v.

Richter, 562 U.S. 86, 102 (2011).



                                             8
           Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 10 of 28




II.    STRICKLAND AND 28 U.S.C. § 2254(d).

       The United States Supreme Court’s decision in Strickland v. Washington, 466 U.S.

668 (1984), provides the “clearly established federal law” governing ineffectiveness

claims. To establish that his counsel was constitutionally ineffective, Stickland requires

Ramos to demonstrate that: (1) counsel’s representation fell below an objective

standard of reasonableness; and (2) the deficient performance prejudiced the defense.

Id. at 687. Unless Ramos satisfies both prongs of the Strickland standard, “it cannot

be said that the conviction . . . resulted from a breakdown in the adversary process

that renders the result unreliable.” Id.

       The reasonableness of counsel’s representation turns on “whether an attorney’s

representation amounted to incompetence under ‘prevailing professional norms,’ not

whether it deviated from best practices or most common custom.” Richter, 562 U.S. at

105 (quoting Strickland, 466 U.S. at 690). Such incompetence requires that “counsel

made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed

the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687. Thus, in

assessing the reasonableness of counsel’s actions, the relevant inquiry is “not what is

prudent or appropriate, but only what is constitutionally compelled.” Burger v. Kemp,

483 U.S. 776, 794 (1987) (quoting United States v. Cronic, 466 U.S. 648, 665 n. 38

(1984)).

       The Supreme Court has emphasized that “[j]udicial scrutiny of counsel’s

performance must be highly deferential,” Strickland, 466 U.S. at 689, and counsel is
                                            9
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 11 of 28




entitled to “a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. Courts must avoid hindsight in evaluating

counsel’s actions, as “it is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or omission of counsel was

unreasonable.” Id.; see also Bell v. Cone, 535 U.S. 685, 702 (2002); Lockhart v. Fretwell,

506 U.S. 364, 372 (1993) (“[F]rom the perspective of hindsight there is a natural

tendency to speculate as to whether a different trial strategy might have been more

successful.”). Where, as here, the record does not explicitly disclose trial counsel’s

actual strategy or lack thereof, the presumption of competence “may only be rebutted

through a showing that no sound strategy . . . could have supported the conduct.”

Thomas v. Varner, 428 F.3d 491, 500 (3d Cir. 2005).

       With respect to prejudice, Ramos must demonstrate “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694. This determination must be

made in light of “the totality of the evidence before the judge or jury,” id. at 695,

and “[t]he likelihood of a different result must be substantial, not just conceivable.”

Richter, 562 U.S. at 112. Although the reasonable-probability standard is, at least in

theory, a lower threshold than a requirement of showing that a different outcome was

more likely than not, the difference between the two standards is so “slight” as to

“matter[] ‘only in the rarest case.’” Id. at 112 (citation omitted). Thus, it is not
                                             10
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 12 of 28




enough for Ramos merely “to show that the errors had some conceivable effect on

the outcome of the proceeding,” Strickland, 466 U.S. at 693—he must establish that

counsel’s errors were “so serious as to deprive [him] of a fair trial, a trial whose result

is reliable.” Id. at 687.

       Establishing that a state court’s application of Strickland was unreasonable

under § 2254(d) “is all the more difficult. The standards created by Strickland and

§ 2254(d) are both highly deferential, and when the two apply in tandem, review is

doubly so.” Richter, 562 U.S. at 105 (citations and internal quotation marks omitted).

If the state court addressed counsel’s effectiveness and applied the correct legal

standard, a petitioner must show that the state court’s decision was objectively

unreasonable. Woodford v. Visciotti, 537 U.S. 19, 25 (2002). The U.S. Supreme Court

has emphasized that “[a]n unreasonable application of federal law is different from an

incorrect application of federal law.” Id. (citations and internal quotation marks

omitted; emphasis in original). It therefore “is not enough to convince a federal

habeas court that, in its independent judgment, the state-court decision applied

Strickland incorrectly,” id. at 27, because the federal court may not “substitute[] its own

judgment for that of the state court.” Id. at 25; see also Richter, 562 U.S. at 101-02

(reversing grant of writ where “it [wa]s not apparent how the Court of Appeals’

[Strickland] analysis would have been any different without AEDPA”). Rather, “[a]

state court’s determination that a claim lacks merit precludes federal habeas relief so

long as fairminded jurists could disagree on the correctness of the state court’s
                                             11
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 13 of 28




decision.” Richter, 562 U.S. at 101 (internal quotation marks omitted). “When

§ 2254(d) applies, the question is not whether counsel’s actions were reasonable. The

question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id. at 105 (emphasis added).


                                     DISCUSSION

       Ramos’s amended habeas petition alleges a single ground for relief: that trial

counsel was ineffective for advising him not to testify at the hearing on his motion to

suppress his confession to Detective Nordo. (Am. Habeas Pet. 10-12.) As an initial

matter, “it is well settled that [an] amended pleading supersedes and renders moot the

initial complaint.” Graziano v. Grace, 05-2300, 2008 WL 1902191, at *5 n.6 (E.D. Pa.

Apr. 29, 2008), approved and adopted, 2009 WL 506364 (E.D. Pa. Feb. 26, 2009). “This

principle has been likewise applied in the habeas context, and thus an amended habeas

petition supersedes the original petition.” Id. (citing cases). Accordingly, this

response addresses the amended habeas petition. To the extent the Court believes

that the claims in Ramos’s initial, pro se petition remain live controversies, respondents

would respectfully request the opportunity to demonstrate that they are defaulted and

meritless in a supplemental response.

       Ramos’s amended habeas petition should be denied with prejudice and without

a hearing. As demonstrated below, his Strickland claim is untimely, but even if it were

properly before the Court, the state courts reasonably determined that Ramos had


                                             12
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 14 of 28




failed to establish a Strickland violation. Either way, his ineffectiveness claim does not

entitle him to relief


I.     THE CLAIM THAT TRIAL COUNSEL WAS INEFFECTIVE FOR ADVISING RAMOS
       NOT TO TESTIFY AT THE SUPPRESSION HEARING IS UNTIMELY .

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) sets forth a

one-year limitations period for federal habeas corpus petitions:

       A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of—

       (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;

       (B) the date on which the impediment to filing an application created by State
       action in violation of the Constitution or laws of the United States is removed,
       if the applicant was prevented from filing by such State action;

       (C) the date on which the constitutional right asserted was initially recognized
       by the Supreme Court, if the right has been newly recognized by the Supreme
       Court and made retroactively applicable to cases on collateral review; or

       (D) the date on which the factual predicate of the claim or claims presented
       could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

       “[T]he limitation period is subject to both statutory and equitable tolling.” Jenkins

v. Superintendent of Laurel Highlands, 705 F.3d 80, 85 (3d Cir. 2013). Statutory tolling

refers to “[t]he time during which a properly filed application for State post-conviction or

other collateral review with respect to the pertinent judgment or claim is pending.” 28




                                                13
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 15 of 28




U.S.C. § 2244(d)(2). “[A] petitioner is entitled to equitable tolling only if he shows (1) that

he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010).

       Also, “actual innocence, if proved, serves as a gateway through which a petitioner

may pass [where the impediment is] expiration of the statute of limitations.” McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013). To demonstrate actual innocence, “first, a petitioner must

present new, reliable evidence and second, show by a preponderance of the evidence that it

is more likely than not that no reasonable juror would have convicted him in the light of the

new evidence.” Reeves v. Fayette SCI, 897 F.3d 154, 160 (3d Cir. 2018) (internal quotation

marks and citations omitted).1

       Ramos’s conviction became final on October 14, 2012, when the time to

petition the Supreme Court for certiorari expired. The AEDPA limitations period

was statutorily tolled from July 30, 2013, when Ramos filed his timely PCRA petition,

through August 29, 2018, when the Pennsylvania Supreme Court denied allowance of

appeal from the denial of that petition. See CP Docket 12-14, attached as Exhibit A.

289 days elapsed between when Ramos’s conviction became final and the date on

which he filed his PCRA petition.



1
  The amended petition claims no entitlement to equitable tolling. Nor does it allege
that Ramos is factually innocent, much less present the sort of new, reliable evidence
that might convince the Court that no reasonable juror would have voted to convict
after considering it. Should Ramos present new timeliness arguments for the first
time in a reply brief, respondents would respectfully request the opportunity to
address them in a short surreply.
                                               14
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 16 of 28




       Ramos’s pro se habeas petition was timely filed 62 days later, on October 30,

2018. (Habeas Pet. 35 (ECF Numbering).) But his amended petition was filed on

January 29, 2020—442 days after the AEDPA limitations period expired. (See ECF

No. 24.) Under 28 U.S.C. § 2242, a habeas petition “may be amended or

supplemented as provided in the rules of procedure applicable to civil actions.”

Federal Rule of Civil Procedure 15, in turn, provides that “an amendment to a

pleading relates back to the date of the original pleading when . . . the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence set

out—or attempted to be set out—in the original pleading.” Fed. R. Civ. P.

15(c)(1)(B).

       The Supreme Court clarified how Rule 15’s relation-back standard applies in

the habeas context in Mayle v. Felix, 545 U.S. 644 (2005), holding that an amended

habeas petition “does not relate back (and thereby escape AEDPA’s one-year time

limit) when it asserts a new ground for relief supported by facts that differ in both

time and type from those the original pleading set forth.” Id. at 650. Thus, an

amendment will relate back only if it “does not seek to add a new claim or to insert a

new theory in the case,” but rather simply “clarifies or amplifies a claim or theory” set

out in the original, timely-filed petition. United States v. Thomas, 221 F.3d 430, 431 (3d

Cir. 2000).

       Perhaps anticipating a timeliness issue, Ramos’s amended petition states that

his timely “pro se petition challenged trial counsel’s ineffectiveness as to advising Mr.
                                            15
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 17 of 28




Ramos not to testify at the pre-trial suppression hearing.” (Am. Habeas Pet. 2.) But

the pro se petition did no such thing.

       Ramos’s original petition brought three grounds for relief. The first ground is

“Newly Discovered Evidence”; it alleges that “the statement from the

defendant/petitioner taken by Det. Nordo cannot be used against the petitioner in

light of this new evidence [of Nordo’s dismissal for misconduct] that we have

obtained.” (Habeas Pet. 7, 9 (ECF Numbering).) Ground one does not allege or

even mention ineffectiveness by trial counsel—in fact, it repeatedly and approvingly

quotes testimony elicited by trial counsel on cross-examination. (Id. at 10-12.)

       The pro se petition’s second ground for relief is an ineffectiveness claim against

Ramos’s counsel on PCRA appeal for “failing to raise all of appellant’s issues that

pertained to the petition for newly discovered evidence about the misconduct and

suspension of Detective Phil Nordo.” (Id. at 18-19.) Unlike ground one, ground two

is explicitly labeled “Ineffective Assistance of Counsel” (id. at 18)—but it is directed at

PCRA counsel’s conduct in prosecuting Ramos’s appeal from the denial of his PCRA

petition.

       Finally, ground three alleges “Prosecutorial Misconduct” based on the

prosecution’s alleged failure to disclose certain statements by Allison Ramirez until

shortly before trial.2 (Id. at 22-28.)


2
  To be sure, Ramos’s pro se petition states in the procedural-history section of the
standard form that the basis for his PCRA petition and subsequent appeal to the
                                            16
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 18 of 28




      The facts underlying the pro se petition’s and amended petition’s claims “differ[]

in both time and type.” Felix, 545 U.S. at 650. Ground three in the pro se petition

bears no relation to the amended petition’s ineffective-assistance claim, as it involves

Ms. Ramirez’s statements to the prosecutor and the prosecutor’s disclosure of that

information to the defense. Grounds one and two in the pro se petition both implicate

Ramos’s confession to Nordo, but the similarities end there. As to time, the amended

petition’s ineffectiveness claim involves trial counsel’s advice to Ramos not to testify

at the pre-trial suppression hearing. In contrast, grounds one and two in the pro se

petition focus on the revelation in 2018—nine years after Ramos’s trial—that the PPD

had suspended Nordo for misconduct with intent to dismiss.

      The facts supporting these claims also differ in type. Grounds one and two in

the pro se petition focus on the PPD’s decision to dismiss Nordo for a pattern of

misconduct and whether that information justifies a new trial for Ramos. (See, e.g.,



Superior Court was that counsel was ineffective for advising him not to testify at the
suppression hearing. (Habeas Pet. 5-6 (ECF Numbering).) But Ramos’s recitation of
the procedural history of his case is not a ground for relief. It therefore cannot serve
as the basis for relation-back. See, e.g., Riggins v. United States, No. 10-1557, 2011 WL
6210673, at *5 (E.D. Pa. Dec. 14, 2011) (finding untimely claim did not relate back to
timely petition where “neither the form § 2255 motion submitted by [petitioner] nor
the memorandum of law in support thereof gives any indication [petitioner] was
attempting to raise an issue regarding . . . allegedly false testimony or the lack of
evidence of crack cocaine on collateral review. The form motion mentions these
issues solely as the grounds raised in [petitioner’s] direct appeal. There is no reference
to either issue in the portion of the form motion instructing [petitioner] to ‘state every
ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States’”) (citations omitted).
                                            17
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 19 of 28




Habeas Pet. 16, 19.) The amended petition’s Strickland claim, on the other hand,

requires examining trial counsel’s conduct in advising Ramos not to testify at the

suppression hearing, and what effect that advice had on the verdict. The after-

discovered evidence that forms the basis for grounds one and two in the pro se petition

is not only of a different type than the evidence underlying the amended petition’s

Strickland claim—it is legally irrelevant to that claim, because trial counsel could not

have been ineffective in 2009 based on Nordo’s dismissal for misconduct in 2018.

Indeed, the Superior Court noted as much when it denied Ramos’s remand motion on

appeal. Ramos, 2018 WL 1790395, at *5 n.2 (“[T]he recently released information

about Detective Nordo’s misconduct cannot demonstrate that [Ramos’s] trial counsel

acted ineffectively by advising [Ramos] not to testify at the suppression hearing.

Counsel could not have known that the District Attorney’s Office would accuse

Detective Nordo of misconduct in March of 2018.”).

       The Third Circuit’s decision in Whitaker v. Superintendent Coal Twp. SCI, 721 F.

App’x 196, 202 (3d Cir. 2018), is instructive here. In that case, Whitaker attempted to

raise an untimely Bruton3 claim, arguing that it related back to his timely claim that trial

counsel was ineffective for failing to object to a remark during the prosecution’s

closing argument that purportedly undid the redaction of his codefendant’s statement,


3
 Bruton v. United States, 391 U.S. 123 (1968) (holding that admission of non-testifying
codefendant’s confession violated Confrontation Clause where confession implicated
defendant).

                                             18
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 20 of 28




in which Whitaker’s name had been replaced with the phrase “the other guy.” The

Third Circuit concluded that the Bruton claim did not relate back under Felix. “As to

time,” the court noted, the “ineffective assistance claim concerns [petitioner’s]

counsel’s conduct at trial,” while “his untimely Bruton claim focuses on what happened

before trial—whether the trial court improperly admitted Stewart’s confession using

‘the other guy’ in place of Whitaker’s name.” Id. And as to type, the “untimely

[Bruton] claim d[id] not seek to clarify [the] timely ineffective assistance claim; it

purport[ed] to introduce a new theory into the case.” Id. That both claims involved

the codefendant’s confession was insufficient to render the Bruton claim timely under

relation-back principles. Id.

       So too here. Though Ramos’s timely and untimely claims both involve his

confession to Nordo, the similarity ends there. His timely claims invoke new

evidence regarding Nordo from 2018 to directly challenge the trial court’s admission

of his confession. His amended habeas petition challenges trial counsel’s advice that

Ramos decline to testify at the suppression hearing. Nordo’s later dismissal and

subsequent revelations about sexual improprieties with defendants are simply

irrelevant to the Strickland inquiry, as trial counsel cannot fairly be deemed

incompetent for failing to predict those events. The amended petition’s Strickland

claim therefore “differs in both time and type” from the claims raised in the pro se

petition. Felix, 545 U.S. at 650. Accordingly, it does not relate back to Ramos’s

timely pro se petition and must be denied as untimely.
                                             19
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 21 of 28




II.    THE STATE COURTS REASONABLY REJECTED RAMOS’S CLAIM THAT TRIAL
       COUNSEL WAS INEFFECTIVE FOR ADVISING HIM NOT TO TESTIFY AT THE
       SUPPRESSION HEARING.

       Even if the amended petition’s Strickland claim were timely, it would still fail on

the merits, because the state courts reasonably rejected it. On PCRA review, Judge

Robins New stated that there was no reasonable likelihood of a different result had

Ramos’s statement to Nordo been suppressed. She emphasized that Ramos

       gave two inculpatory statements which were introduced at trial: One to
       police and one to Alison Ramirez. In the statement to Ms. Ramirez,
       [Ramos] claimed to be the shooter. In the police statement, [Ramos] said
       that he was the driver and the co-defendant was the shooter. The greater
       weight of the evidence convinced this court that the co-defendant was the
       shooter and [Ramos], knowing his passenger’s intent was, in fact, the
       driver. Accordingly, even had [Ramos] testified at the suppression hearing
       and convinced the suppression court to grant the motion to suppress his
       statement to police, this court still would have heard Ramos confess to
       being the shooter. The end result would not have changed. Under the
       facts of this case, both the shooter and the accomplice/driver were guilty
       of third-degree murder and the related offenses.
Ramos, 2018 WL 1790395, at *5 (quoting PCRA Ct. Op. 6-7) (cleaned up). Notably,

Judge Robins New was both the factfinder at Ramos’s non-jury trial and the judge

who dismissed his PCRA petition on the basis that suppressing the confession would

not have altered the result at trial.

       The Superior Court affirmed on appeal. It noted that Ramos had offered little

more than a “bald assertion that he would have ‘won an acquittal’ if his statement to

police had been suppressed.” Id. That notwithstanding, the Superior Court stated

that its own independent “review of the record supports the PCRA court’s


                                            20
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 22 of 28




determination that the evidence admitted at trial, aside from [Ramos’s] confession to

police, proved [his] involvement in the murder of Marcos Martinez, especially

[Ramos’s] confession to Ms. Ramirez.” Id.

       To prevail on a Strickland claim, a petitioner must establish both that counsel’s

representation fell below an objective standard of reasonableness and that there was a

substantial likelihood of a different result absent counsel’s deficient performance. 466

U.S. at 687. Ramos cannot demonstrate that the state courts unreasonably applied

Strickland’s prejudice standard here. The Commonwealth presented testimony at trial

from three witnesses to establish that Ramos and his codefendant, Carlos Ruiz, were

together, riding in a particular vehicle, immediately before the shooting. The first

witness was Ramos’s ex-girlfriend, Alison Ramirez. She testified that shortly before

the shooting, she called for police assistance because Ramos was outside of her home

in violation of a PFA. Ramos and Ruiz (whom Ms. Ramirez knew as “Primo”) were

in a burgundy Toyota Camry and had told Ms. Ramirez to get in the car. She refused,

but the car remained on her block. Police arrived moments later. N.T. 8/5/09 at 88-

149.

       The Commonwealth also called Officer John Boyle, who had responded to Ms.

Ramirez’s 911 call. Officer Boyle testified that he saw Ramos and Ruiz in the

burgundy Toyota Camry when he arrived at Ms. Ramirez’s house. She had identified

the men to Officer Boyle as Ramos and “Primo.” The car drove off, and five to seven

minutes later, Officer Boyle received a radio report of a shooting a few blocks away.
                                           21
       Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 23 of 28




The flash information indicated that the gunmen had fled in a burgundy Toyota

Camry. Officer Boyle went back to Ms. Ramirez’s house and asked her where Ramos

lived; he then went to Ramos’s block and found the burgundy Camry parked on the

street. N.T. 8/5/09 at 245-254.

      Shortly after Ms. Ramirez spoke to Officer Boyle, Ramos telephoned Ms.

Ramirez and told her that he had just shot someone. Ms. Ramirez’s sister, Marangeli

Rivera, testified at trial that she had overheard Ramos admit to shooting someone

during this phone call, and that she, too, had seen Ramos and Ruiz in the burgundy

Toyota Camry before the shooting. N.T. 8/5/09, 206-244. Marangeli Rivera, Alison

Ramirez, and Officer Boyle all testified that when Ramos and Ruiz drove away from

Ms. Ramirez’s street, Ramos was driving and Ruiz was in the passenger seat. N.T.

8/5/09 at 102-108, 213-214, 248-49.

      The Commonwealth also presented an eyewitness to the actual shooting.

Shortly after the shooting, Amil Gonzalez was interviewed by Detective Gonzalez (no

relation) and Detective Aitken. In his statement to the detectives, Gonzalez said that

he saw someone get out of a burgundy Toyota Camry, shoot the victim, and get back

in the passenger seat before it drove off. He could not see the driver of the car. He

selected Ruiz from a photo array and identified him as the man who had shot the

victim. Gonzalez recanted his police statement at trial, however, and the prosecutor

used the statement and photo arrays bearing Gonzalez’s signature under Ruiz’s picture

to impeach him. N.T. 8/6/09 at 55-71. Detective Gonzalez also testified at trial
                                          22
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 24 of 28




regarding Amil Gonzalez’s statement, explaining that it was an accurate record of

what Gonzalez had told him. Id. at 103-124.

       Ramos’s prejudice arguments are unavailing. He cites Arizona v. Fulminante, 499

U.S. 279 (1991), for the proposition that a confession is damaging to the defense even

in the presence of a second confession. (Am. Habeas Pet. 11-12.) But Fulminante was

a due-process claim that was before the Supreme Court on direct review, id. at 284,

while Ramos presents a Strickland claim that is before this Court on habeas review

and, as such, is subject to § 2254(d)’s deferential standard of review. The difference is

not merely semantic: because Fulminante involved direct review of a due-process

deprivation at trial, the Court correctly applied the harmless-error standard of

Chapman v. California, 386 U.S. 18 (1967), which requires the state to demonstrate that

the constitutional error was harmless beyond a reasonable doubt. Id. at 24. Strickland,

by contrast, places the burden on the defendant to show a reasonable likelihood that,

but for counsel’s errors, the result of the proceedings would have been different. See

Premo v. Moore, 562 U.S. 115, 130 (2011) (distinguishing Fulminante in habeas matter

involving Strickland claim on grounds that “Fulminante’s prejudice analysis arose on

direct review following an acknowledged constitutional error at trial. The State

therefore had the burden of showing that it was clear beyond a reasonable doubt that

a rational jury would have found the defendant guilty absent the error” (citation and

internal quotation marks omitted)); see also, e.g., Bester v. Warden, 836 F.3d 1331, 1338

(11th Cir. 2016) (explaining that because petitioner had asserted Strickland claim in
                                            23
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 25 of 28




§ 2254 proceeding, “the state does not have the burden of showing that any error was

harmless beyond a reasonable doubt [under Chapman], or harmless by any standard at

all. Instead, [petitioner] has the burden of establishing prejudice under the Strickland

standard”).

       Indeed, in Moore, the Supreme Court reversed the Ninth Circuit for committing

the same error Ramos now urges on this Court. The Ninth Circuit had ruled on

habeas review that the state court unreasonably applied Fulminante when it rejected the

petitioner’s ineffectiveness claim arising out of his counsel’s advice to plead guilty and

failure to move to suppress his confession. Moore, 562 U.S. at 128. Mirroring Ramos’s

argument here (see Am. Pet. 10-11), the Court of Appeals asserted that “Fulminante

stands for the proposition that the admission of an additional confession ordinarily

reinforces and corroborates the others and is therefore prejudicial.” Moore v. Czerniak,

574 F.3d 1092, 1111 (9th Cir. 2009), rev’d and remanded sub nom. Premo v. Moore, 562 U.S.

115 (2011).

       In reversing, the Supreme Court explained that “[t]he Court of Appeals appears

to have treated Fulminante as a per se rule of prejudice, or something close to it, in all

cases involving suppressible confessions. It is not.” Moore, 562 U.S. at 130 (noting

that Fulminante “made the uncontroversial observation that many confessions are

powerful evidence”). Though Ramos attempts to distinguish Moore on the basis that

the petitioner in that case had pleaded guilty (Am. Habeas Pet. 12), it does not change

that, as in Moore, it is Ramos’s burden to show that fairminded jurists could not
                                             24
       Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 26 of 28




disagree on the correctness of the Superior Court’s prejudice determination. Richter,

562 U.S. at 101; Moore, 562 U.S. at 131 (“Other than for its discussion of the basic

proposition that a confession is often powerful evidence, Fulminante is not relevant to

the present case. The state postconviction court reasonably could have concluded

that Moore was not prejudiced by counsel’s actions. Under AEDPA, that finding

ends federal review.”).

      Ramos cannot meet that heavy burden. Put simply, the Commonwealth

presented significant, persuasive, and untainted evidence of Ramos’s guilt at trial—

evidence that was more than sufficient to convict him even without his confession to

Nordo. The trial court credited the testimony of Alison Ramirez, Marangeli Rivera,

Officer Boyle, and Detective Gonzalez. Ms. Ramirez and Ms. Rivera both heard

Ramos confess to a shooting just moments after the victim was shot. The flash

information indicated that the gunmen had fled in a burgundy Toyota Camry. Officer

Boyle, Ms. Ramirez, and Ms. Rivera had all seen Ramos in the burgundy Toyota

Camry just minutes before the shooting. After the shooting, Officer Boyle located a

burgundy Toyota Camry parked outside of Ramos’s house. Even assuming for

argument’s sake that trial counsel could fairly be deemed ineffective for advising

Ramos not to testify at the suppression hearing and that Ramos’s statement to Nordo

would have been suppressed if Ramos had testified, there was no reasonable




                                           25
        Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 27 of 28




probability of a different result here.4 At a minimum, fairminded jurists could

disagree whether the Superior Court correctly determined that Ramos had failed to

demonstrate prejudice under Strickland. And “[u]nder AEDPA, that finding ends

federal review.” Moore, 562 U.S. at 131. Even if this claim were timely, then, it would

fail on the merits.


                                   CONCLUSION

       For the foregoing reasons, Ramos’s amended habeas petition should be

dismissed with prejudice and without a hearing, and no certificate of appealability

should issue.


                                                 Respectfully submitted,

                                                 /s/ Michael Scalera

                                                 MICHAEL SCALERA
                                                 Assistant District Attorney

                                                 MAX C. KAUFMAN
                                                 Supervisor, Federal Litigation




4
 Indeed, while Strickland directs federal courts to assess the effect of evidence on an
objective factfinder, Saranchak v. Beard, 616 F.3d 292, 309 (3d Cir. 2010), it is notable
that the same judge who acted as factfinder at Ramos’s trial concluded on PCRA
review that suppressing his confession to Nordo would not have affected the verdict.
Ramos, 2018 WL 1790395, at *5 (citing PCRA Ct. Op. 6-7).
                                            26
       Case 2:18-cv-04920-JLS Document 35 Filed 10/09/20 Page 28 of 28




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of October, 2020, I served a true and
correct copy of the foregoing on all counsel of record via filing on the Court’s ECF
system.



                                              /s/ Michael Scalera
                                              Michael Scalera
                                              Assistant District Attorney
